HARVEY, Commissioner.
In this case the Court of Civil Appeals has affirmed the judgment rendered by the trial court in favor of the defendants in error. The plaintiff in error, C. J. Meek, has been granted the writ of error. In affirming the judgment of the trial court, the Court of Civil Appeals, speaking through Associate Justice Folley, rendered an opinion which is reported in 125 S.W.2d 331. The opinion is found to be correct and we approve it. There is no necessity for us to write further on the subject. The judgment of the Court of Civil Appeals, affirming the judgment of the trial court, is affirmed.
PER CURIAM.
We approve the opinion of the Court of Civil Appeals in this case as recommended by the Commission of Appeals, with the following statement:
We think the Court of Civil Appeals was correct in holding that Senate Bill No. 568, Ch. 174, p. 355, Special Laws, 42d Legislature, 1931, was repealed by Senate Bill No. 209, Ch. 220, page 734, Acts 43d Legislature, 1933.
Senate Bill No. 568, omitting formal parts, reads as follows:
“Section 1. In all counties having a population of not less than 15,550, and not more than 15,800 according to the last available Federal Census and each available Federal Census thereafter, all officers shall be entitled to receive the fees earned by their respective offices in accordance with the provisions of the Maximum Fee Bill; provided, however, that in such counties the maximum amount of fees which may be retained, including all excess fees, shall be Six Thousand ($6,000.00) Dollars for each officer, .whose office earns sufficient fees-to pay this amount. Each officer earning fees in excess of Six Thousand ($6,000.00) Dollars shall make disposition of such excess in accordance with the provisions of the Maximum Fee Bill. All officers in counties hereby affected shall be entitled to deputies and assistants in the manner authorized in the Maximum Fee Bill.”
In approving the foregoing opinion of the Court of Civil Appeals we do not intimate that we think the above-quoted Act of 1931 is constitutional.